Citation Nr: 1814494	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for eye disability and, if so, whether the claim may be granted 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral foot disability.

5.  Entitlement to service connection for migraine headaches claimed as secondary to service-connected psychiatric disability.

6.  Entitlement to an evaluation in excess of 50 percent for psychiatric disability (dysthymic and anxiety disorders, claimed as post traumatic stress disorder).

7.  Entitlement to an evaluation in excess of 10 percent prior to July 26, 2010, and in excess of 40 percent therefrom for lumbar spine disability.
8.  Entitlement to an evaluation in excess of 10 percent for neurological disability with sensory deficit of the right lower extremity (RLE).

9.  Entitlement to an evaluation in excess of 10 percent for neurological disability with sensory deficit of the left lower extremity (LLE).

10.  Entitlement to restoration of a 40 percent evaluation for bilateral hearing loss disability.

11.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

To the extent that the RO found that new and material evidence had been submitted to reopen the claim of service connection for eye disability, the Board notes that the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record shows that VA scheduled the Veteran for a hearing before a Veterans Law Judge to be held in August 2017.  See Correspondence (June 2017 and July 2017).  The Veteran failed to show at that hearing date without any report of good cause and he has not requested another hearing date.  Therefore, the request for a hearing in this appeal is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The following issues are REMANDED to the Agency of Original Jurisdiction (AOJ) as explained in the REMAND portion of the decision below:  (1) Entitlement to service connection for migraine headaches; (2) entitlement to service connection for bilateral foot disability; (3) entitlement to an evaluation in excess of 50 percent for psychiatric disability (4) entitlement to an evaluation in excess of 10 percent prior to July 26, 2010, and in excess of 40 percent therefrom for lumbar spine disability; (5) entitlement to an evaluation in excess of 10 percent for RLE neurological disability; and (6) entitlement to an evaluation in excess of 10 percent for LLE neurological disability.


FINDINGS OF FACT

1.  The claim for service connection for eye disability was denied in a May 2006 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  A chronic eye disability, to include cataracts, is not attributable to service; residuals of corneal abrasion are not shown and refractive error is not a disability within the meaning of the applicable legislation.

3.  Sleep apnea is not attributable to service or secondary to service connected disability.

4.  Neither a right nor left knee disability is shown at any time during this appeal.

5.  A 40 percent evaluation for bilateral hearing loss disability was in effect for less than 2 years when it was reduced to 30 percent; reexamination of the bilateral hearing loss disability in September 2012 disclosed improvement; and the reduction from 40 to 30 percent did not reduce the Veteran's overall combined evaluation.

6.  At worst, from September 25, 2012, the Veteran's hearing loss disability was manifested by a 65 decibel (dB) loss in the right ear with 80 percent speech and 71 dB loss in left ear with 76 percent speech discrimination.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for eye disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for eye disability, to include cataracts, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  There is no basis, including procedural, for restoration of a 40 percent evaluation for bilateral hearing loss disability.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2017).

6.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Reopening Prior Final Decisions

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In this case, the claim of service connection for eye disability was denied in a May 2006 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.  In this regard, it is noted that the RO denied the claim in May 2006 because, in part, there was no evidence of any current disability of the eye.  Evidentiary submissions since the prior final denial include medical findings for cataracts of the eye.  This evidence cures the prior evidentiary defect for the purpose of reopening a claim.  Accordingly, the petition to reopen is granted.

III.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  Service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Eye Disability

The Veteran argues that he has a chronic eye disability attributable to service.  Specifically, he argues that he has eye disorder from firing a rifle and seeing the flash or tracer from the firing of the weapon.  He noted that he had 20/20 visual acuity on service entry, buy required corrective glasses on service separation.  See VA Form 21-4138 (November 2005).  He later reported that he had cataracts related to traumatic eye injury in service along with decreased vision.  See VA Form 21-4138 (April 2013).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for eye disability.  A chronic eye disability, to include cataracts, is not shown in service or soon after service.  Residuals of corneal abrasion are not shown and refractive error is not a disability within the meaning of the applicable legislation.  Cataracts, diagnosed decades after service separation, are not etiologically related to service, to include corneal abrasion of one eye.

Service treatment records (STRs) reflect that, in December 1966, the Veteran had a rope splinter in his eye.  This was assessed as a corneal abrasion.  He was seen for follow-up next day and was noted to be "doing well."  There were no further complaints or abnormal findings.  Service separation examination dated in April 1967 reflects normal clinical evaluation of the eyes, opthalmoscopic system, pupils, and ocular motility.  Refractive error was shown.

Following service, the medical record shows refractive error and, since 2011, cortical senile cataracts.  A VA medical opinion dated in October 2013 reflects that it is not at least as likely as not that the Veteran's cataracts are due to in-service eye trauma (corneal abrasion) in December 1966.  The examiner considered the Veteran's medical article from Johns Hopkins Health Alert on "5 Common Causes of Cataracts."  However, the examiner noted that the trauma experienced by the Veteran was minor unlike the type contemplated in the article and that the Veteran had trauma to one eye while he had cataracts in both eyes.

The medical evidence does not show that the Veteran incurred a chronic eye disability in service.  Although he had minor eye trauma with corneal abrasion, it appears to have been acute and resolved without sequela.  Also, although the Veteran developed cataracts many years after service, the medical evidence shows that this is not proximately due to in-service eye trauma with corneal abrasion.

The Board accepts that the Veteran is competent to report his eye injury and decreased visual acuity that required corrective glasses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not competent to opine that he had a chronic eye disability in service or that post service eye problems are related to rifle fire flashes of light or tracers.  He is also not competent to opine that post service cataracts or refractive error is attributable to service (trauma or rifle fire flashes/tracers).  This is because the Veteran has no medical expertise and, in this case, a competent opinion is beyond the ken of an average layman.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's opinion has no probative value.

The Veteran has not presented a favorable medical opinion to weigh against the other evidence.  The Board has considered the Johns Hopkins article that was also considered by the VA medical opinion.  See Medical Treatment Record - Government Facility (December 2012).  It is well-established that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the article is generic in nature and does not link the type of injury experienced by the Veteran to cataracts in both eyes; also, the article is not accompanied by a favorable medical opinion.  Thus, the Board concludes that this evidence is insufficient to establish a medical nexus opinion between the Veteran's cataracts and service.  The Board, therefore, finds that the evidence has little probative value in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board assigns greater probative value to the normal service separation examination coupled with the many years intervening service and the onset of chronic eye disability-cataracts.  This evidence is more probative than the Veteran's unsubstantiated opinion as it was prepared by a skilled medical professional after examination of the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

For purposes of entitlement to benefits, the law provides that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Here, to the extent that the evidence shows refractive error in service and since service, the Board finds that this evidence has no probative value in the absence of any indication that refractive error is attributable to some event or trauma in service-which is not shown here.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992); 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90.
On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim is denied.

Sleep Apnea

VA received a claim of entitlement to service connection for sleep apnea in April 2013.  The Veteran reported that he had a sleep study in February 2012 by VA showing sleep apnea and he believes this condition is related to PTSD-the traumatic events he witnessed in service.  See VA Form 21-4138 (April 2013).  He submitted copies of VA treatment records dated in 2012 showing that he was motivated to treat his sleep apnea with a CPAP machine.  See Medical Treatment Record - Government Facility (April 2013).  In a November 2013 rating decision, the RO denied service connection for sleep apnea.  See Rating Decision (November 2013).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for sleep apnea.  A respiratory disorder to include sleep apnea is not shown in service or soon after service.  Sleep apnea is first shown decades after service and is not attributable to service or service connected psychiatric disability.

STRs reflect no respiratory complaints or abnormal findings.  Service separation examination dated in April 1967 reflects normal clinical evaluation.  VA treatment records show that the Veteran had a sleep study in November 2011 that was abnormal and he was treated with CPAP therapy.

Report of VA examination dated in October 2013 reflects, by history, a diagnosis for sleep apnea 10 years earlier (i.e. 2003) treated with CPAP therapy-which he discontinued after about 3 years until symptoms recurred in 2011.  The diagnosis was sleep apnea diagnosed in February 2012.  The examiner opined that the Veteran's mixed sleep apnea syndrome is not due to psychiatric disability because sleep apnea, central and obstructive, "occur due to organic disease and are not caused or aggravated by psychiatric conditions."

The Board accepts that the Veteran is competent to report his snoring and sleep problems.  See Layno, supra.  However, he is not competent to opine that he has sleep apnea related to service, including as secondary to service-connected psychiatric disability, as he has no medical expertise or training and, the etiology of sleep apnea is not susceptible to lay observation.  Jandreau, supra at 1377 (Fed. Cir. 2007).  The Veteran's opinion has no probative value.  The Veteran has not provided any favorable medical opinion to weigh against the other evidence.

The Board assigns greater probative value to the normal service separation examination coupled with the many years intervening service and the onset of sleep apnea.  The Board further assigns greater probative value to October 2013 VA medical opinion.  This evidence is more probative than the Veteran's unsubstantiated opinion as it was prepared by a skilled medical professional after examination of the Veteran.  Furthermore, the VA medical opinion is supported by a rationale and there is no other medical opinion to weigh against it.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claim is denied.

Bilateral Knee

VA received in August 2012 a claim of entitlement to service connection for disability of the knees.  VA Form 21-526b (August 2012).  The Veteran contends that he has knee disability due to service.  He specifically reports that he believes his problems are related to lots of walking and many airborne jumps.  See VA Form 21-4138 (April 2013).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral knee disability.  A chronic knee disability (right or left) is not shown at any time during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  STRs include an October 1966 note showing that the Veteran twisted his knee, but an x-ray study was negative and there were no further complaints.  STRs reflect no findings for abnormal knee pathology and report of separation examination dated in April 1967 reflects normal clinical evaluation.  Similarly report of VA knee examination dated in September 2012 shows no current disability of either knee and noted that the in-service knee injury was a self-limiting injury as evidence by service separation examination.  X-ray was negative for arthritis.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Evaluations

In a February 2012 rating decision, the RO granted service connection for bilateral hearing loss disability and assigned an initial 40 percent evaluation, effective April 13, 2011 (date of claim).  In a November 2013 rating decision, the RO reduced the evaluation to 30 percent, effective September 25, 2012 (date of VA examination).  The issue before the Board is whether the reduction from 40 percent to 30 percent for bilateral hearing loss disability is proper and whether entitlement to an evaluation in excess of 30 percent is warranted.

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.

Reductions

As a threshold matter, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) that typically apply in reductions of an evaluation were not applicable here since the reduction from 40 to 30 percent, effective September 25, 2012, for bilateral hearing loss disability did not reduce the total amount of compensation payable when considering all the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (combined ratings table).  See VAOPGCPREC 71-91 (Nov. 1991)  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran).

Having carefully reviewed the evidence of record, the Board finds that restoration of a 40 percent evaluation for bilateral hearing loss is not warranted.  Because the evaluation has not continued at the same level for five or more years, 38 C.F.R. § 3.344 (a) and (b) are not for application.  The Veteran's 40 percent evaluation for hearing loss disability was in effect less than 2 years before it was reduced to 30 percent.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  As such, evidence disclosing improvement in the disability is sufficient alone to warrant reduction in the assigned rating and reexamination of the bilateral hearing loss disability in September 2012 disclosed improvement.  38 C.F.R. § 3.344(c).

Report of VA audiological examination dated in December 2011 reflects a pure tone decibel loss of 69 dB in the right ear with 78 percent speech discrimination, and 75 dB in the left ear with 56 percent.  Applying 38 C.F.R. § 4.85, Table VI, to the 2011 VA audiological findings, the Veteran has a numeric designation of IV for his right ear and VIII for his left ear.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 20 percent disability evaluation for the bilateral hearing loss is warranted.  Report of VA audiological examination dated on from September 25, 2012, reflects a pure tone decibel loss 65 dB in the right ear with 80 percent speech discrimination and 71 dB in left ear with 76 percent speech discrimination.  Applying 38 C.F.R. § 4.85, Table VI, to the 2011 VA audiological findings, the Veteran has a numeric designation of IV for both ears.  Application of 38 C.F.R. § 4.85, Table VII results in a finding that a 10 percent disability evaluation for the bilateral hearing loss is warranted.  It is noted that the VA examiners testing the Veteran's hearing have not certified that speech discrimination scores are not appropriate for the Veteran.  Thus, application of Table VIa (rather than Table VII) is not warranted pursuant to 38 C.F.R. § 4.85(c).

Also, the pure tone thresholds of record do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and, as such, that provision is inapplicable.  Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown as the documented pure tone threshold for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus, neither Table VI or Table VIa is applicable.  38 C.F.R. § 4.86(b).

As the evidence disclosed improvement at the time of the reduction, reduction in rating was warranted and, therefore, the claim of restoration of the 40 percent evaluation for bilateral hearing loss is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Increased Evaluation

Having carefully reviewed the evidence of record the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for bilateral hearing loss disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  The Board has considered the functional impact of hearing loss disability on ordinary conditions of life and ability to work, which was addressed on VA audiological examination in September 2012.  The Veteran reported in his own word that "he has trouble understanding people if he is not looking at them."  However, the Board assigns greater probative value to the 2012 objective findings, which were obtained by a trained medical professional, because ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As discussed above in detail, the official audiometry testing reflects findings that correspond with a 10 percent evaluation from September 25, 2012.  Therefore, the evidence does not more nearly reflect the criteria for a rating in excess of 30 percent from September 25, 2012.  The Board will not disturb the currently assigned evaluation.

Accordingly, the claim for increase is denied.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for eye disability is granted.

Service connection for eye disability, to include cataracts, is denied.

Service connection for bilateral knee disability is denied.

Restoration of a 40 percent evaluation for bilateral hearing loss disability is denied.

An evaluation in excess of 30 percent for bilateral hearing loss disability is denied.


REMAND

To ensure that VA has met its duty to assist the Veteran and/or afforded him due process of law, remand is necessary as explained below in the following matters.  38 C.F.R. § 3.159(c).


Migraine Headaches

The Veteran seeks service connection for migraine headaches claimed as secondary to service-connected psychiatric disability-VA received a claim in September 2013 and the RO denied the claim in a July 2014 rating decision.  See VA Form 21-4138 (September 2013) and Rating Decision (July 2014).  A VA medical opinion dated in July 2014 reflects that the Veteran's headache disorder is less likely than not due to or the result of service-connected psychiatric disorder.  The rationale was that "To date, there is no study or evidence to relate dysthymia and anxiety disorders as a causative etiology of headaches."  See VA Exam (July 2014).  The Board finds that the VA medical opinion is inadequate because it does not fully address the matter of secondary service-connection insofar as it does not answer whether the Veteran has a chronic headache condition that is aggravated (permanently worsened) by his service-connected psychiatric condition.  Therefore, remand for a new medical opinion is necessary.

Foot Disabilities (bilateral pes planus)

VA received in August 2012 a claim of entitlement to service connection for disability of the feet.  VA Form 21-526b (August 2012).  The Veteran contends that he injured his feet in service from lots of walking and many airborne jumps.  See VA Form 21-4138 (April 2013).  In a November 2012 rating decision, the RO denied the claim.  See Rating Decision (November 2012).

VA treatment note dated in January 2012 reflects diagnoses for left foot arthritis/pain, left foot deformity, painful hardware, failed arthrodesis of left foot, and bilateral pes planus (feet).  Report of VA foot examination dated in September 2012 reflects a diagnosis of acquired pes planus of left foot only.  By history, the Veteran had sprain of both feet after training in April 1966 and chronic pain of the left foot from ankle to toes (status post 4 surgeries).  The examiner opined that the disorder shown was not as likely as not related to service, noting that the Veteran was seen once for bilateral sprains in service and there was no evidence of pes planus in service, coupled with negative complaints of foot problems at time of separation and negative medical history at time of separation.  The examiner explained that sprains "were an isolated and self-limiting event."

The Board finds that remand for a new VA examination and medical opinion is necessary as the September 2012 VA medical opinion is inadequate.  The medical opinion fails to address the Veteran's theory that his foot disorder is related to his military duties that involved extensive walking and airborne jumps.  Therefore, to ensure that VA's satisfied its duty to assist, remand is necessary.

Psychiatric Disability

The Veteran seeks an evaluation in excess of 50 percent for psychiatric disability (dysthymic and anxiety disorders, claimed as post traumatic stress disorder).  VA received a claim for service connection for PTSD in March 2012.  See Third Party Correspondence (March 2012); VA Form 21-526b (March 2012).  In a November 2013 rating decision, the RO granted service connection for anxiety and depressive disorders (claimed as PTSD) as diagnosed on an April 2012 VA examination, which did not show a diagnosis for PTSD.  The RO assigned an initial evaluation of 50 percent, effective March 19, 2012, under Diagnostic Code 9433.  In March 2014, VA received the Veteran's notice of disagreement with the assigned evaluation for psychiatric disability.  In May 2015, the RO issued a Statement of the Case (SOC).  The Veteran's attorney perfected the appeal in May 2015.  See Third Party Correspondence (May 2015).  In August 2015, the RO certified the appeal to the Board.

The Board finds that the evidence of record is inadequate to evaluate the current severity of the Veteran's psychiatric disorder.  A VA examination has not been conducted since 2012 and it appears that complete VA treatment records are not associated with the record.  Therefore, remand for a new VA examination to ascertain the severity, frequency, and duration of the Veteran's symptoms should be obtained along with all pertinent outstanding treatment records.


Sensory Deficit of Lower Extremities

The Veteran is service connected for sensory deficit of the each lower extremity at 10 percent.  The right lower extremity evaluation has been in effect since July 26, 2010; whereas, the left lower extremity evaluation has been in effect since April 26, 2006.  See Rating Decision (September 2011).

Evidence suggests a material worsening of the Veteran's since his last VA examination.  See Medical Treatment Record - Non-Government Facility (September 2016) (Dr. A.A. stated that "He has lost the use of his legs.").  Therefore, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327; (Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Lumbar Spine Disability

The Veteran seeks an evaluation in excess of 10 percent prior to July 26, 2010, and in excess of 40 percent therefrom for lumbar spine disability.  In September 2011, the Board granted the claim of entitlement to service connection for lumbar spine disability.  In a September 2011 rating decision, the RO assigned an initial evaluation of 10 percent from May 19, 2005, and a 40 percent evaluation from July 26, 2010.  In June 2012, VA received the Veteran's notice of disagreement with the initial evaluations for lumbar spine disability; the RO issued a SOC in February 2014 to the Veteran; and VA received the Veteran's VA Form 9 in March 2014, whereby he perfected his appeal to the Board.  In October 2014, the RO certified the appeal to the Board.

Following certification of the appeal to the Board, additional pertinent evidence was associated with the claims file (i.e. a February 2017 VA examination report).  However, a Supplemental SOC (SSOC) has not been issued and neither the Veteran nor his representative has waived consideration by the AOJ of this evidence in this matter.  Therefore, to ensure due process of law, remand is necessary for consideration of the additional pertinent evidence and issuance of an SSOC in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the claims file includes a complete copy of pertinent VA treatment records dated since July 2010.  The AOJ should further obtain any outstanding private treatment records to include those of Dr. A. Alexanian (Lakeside Family Physician).  See Medical Treatment Record - Non-Government Facility (September 2016).

2.  A VA medical opinion from an appropriate physician should be obtained addressing the Veteran's theory that he has a chronic headache disability secondary to service-connected psychiatric disorder.  The claims file must be reviewed and the review noted in the report.  The physician should answer the following:

(a) Does the Veteran have a chronic headache disorder that is as likely as not (50 percent or greater probability) proximately due to service-connected dysthymic and anxiety disorders?

(b) Is it as likely as not (50 percent or greater probability) that nonservice-connected headache disorder is aggravated by service-connected dysthymic and anxiety disorders?

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the medical opinion is required. The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The September 2012 VA medical opinion on foot disability should be returned for an addendum that addresses the Veteran's theory of entitlement.  Again, the claims file must be reviewed and the review noted in the report.  The physician should answer the following:  Does the Veteran have a disability of either foot that is as likely as not (50 percent or greater probability) related to service?  The physician must specifically address the Veteran's theory that his foot problems were caused by extensive walking and airborne jumps.

A complete rationale for the medical opinion is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected psychiatric disability using the most recent Disability Benefits Questionnaire.  All symptoms to include the severity, frequency, and duration should be indicated.  The examiner should indicate the overall level of occupational and social impairment, to include whether the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.

5.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected neurological disorder of the right and left lower extremity using the most recent Disability Benefits Questionnaire.  The nerves involved must be clearly identified.  All symptoms to include the severity should be indicated.  The examiner should further indicate (a) whether the involvement is wholly sensory; and (b) whether the right and/or left nerve disorders have been at any time since July 2010 (even if not on this exam) more nearly manifested by moderate incomplete paralysis, moderately severe incomplete paralysis, severe incomplete paralysis, or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620 (sciatic nerve).

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims with consideration of evidence added to the record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


